Citation Nr: 1613920	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  12-12 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (claimed as a heart condition) to include as secondary to hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Betty Jones, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The RO denied service connection for a heart condition in February 2009.  In March 2009 the RO denied service connection for hypertension.  In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

In January 2015 the Veteran filed a notice of disagreement with a March 2014 rating decision that denied service connection for posttraumatic stress disorder.  It appears that the RO is processing this appeal, as noted in the Veterans Appeals Control and Locator System (VACOLS); thus the Board will not issue a remand, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension and a heart disability, secondary to hypertension.  The Veteran's ischemic heart disease has been related to his hypertension.  See, e.g., January 24, 2012 VA examination report.  Thus, the remaining issue to be resolved is whether the Veteran's hypertension is related to his military service.

The issue of a pre-existing diagnosis of hypertension has been raised by the record, as it is shown on the Veteran's entrance examination in January 1973 that he had elevated blood pressure readings.  However, a diagnosis of hypertension was not made at entry into service and the Veteran was found to have no disqualifying defects on a follow-up July 1973 notation on the entrance examination report.  The elevated blood pressure readings shown were 164/106, 164/94, and 158/96.  See January 1973 entrance examination report.  Although it is not clear due to markings on the service treatment records, it is not apparent that these blood pressure readings were taken on three different days.  VA regulations provide that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).  Further, VA regulations define hypertension as diastolic blood pressure that is predominantly 90mm, or greater, and isolated systolic hypertension that is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  Id.

If a defect is not noted at entry into service, the presumption of soundness can still be rebutted if there is clear and unmistakable (obvious or manifest) evidence that demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 C.F.R. § 3.304(b) (2015).  Even though the Veteran was not shown to have a hypertension disability noted at entry into service, a VA examiner in January 2012 determined that the Veteran had hypertension that predated military service, based on the Veteran's elevated blood pressure readings on the entrance examination report.  The examiner further found that there was no aggravation of the hypertension during military service because the Veteran had a normal blood pressure reading at separation from service and did not require sustained therapy for hypertension until the late 1980s, suggesting that the overall problem had not been aggravated beyond the normal extent by service.  Therefore, it was the examiner's opinion that it was "less likely than not" that the Veteran's hypertension that pre-existed military service had been permanently worsened by military service beyond its natural progression.

The standard, which is a legal standard, rather than a medical standard, is whether there is clear and unmistakable evidence that the preexisting disorder was not aggravated by service.  See Horn v. Shinseki, 25 Vet. App. 231 (2012).  Therefore, the examiner's assessment that it was less likely than not that the Veteran's hypertension was aggravated in service does not accurately address the legal burden VA must overcome to rebut the presumption of soundness (i.e., clear and unmistakable evidence of both a preexisting disability and clear and unmistakable evidence that the preexisting disability was not aggravated by service).  Id.  

A May 2013 medical opinion from a VA physician also was provided that the Veteran had uncontrolled hypertension at entry into the military in 1973.  The physician determined that based on the Veteran's complaints of headaches and chest palpitations the hypertension "could have been aggravated" by the stress of his rigorous activity while in the military.  This opinion, while favorable to the Veteran's claim, does not provide sufficient probative value, as it is essentially a speculative opinion.  

As the January 2012 and May 2013 opinions are not probative as to the issue of aggravation, the case must be returned for another medical opinion.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why an adequate examination will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  It is incumbent upon the adjudicator to return an examination report as inadequate if it does not contain sufficient detail. 38 C.F.R. § 4.2.  In this case, no adequate VA opinion has been offered regarding the relationship between the Veteran's hypertension and service, to include whether a preexisting hypertension was aggravated by service.  As such, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any relevant treatment records, including any more recent hypertension treatment he has received, both through VA and privately.  Make arrangements to obtain copies of relevant treatment records identified.  Document all efforts to obtain these records.  If efforts are unsuccessful notify the Veteran and indicate what further steps, if any, VA will take concerning the claim.

2.  Make arrangements to obtain any relevant treatment records pertaining to hypertension from the Jesse Brown VAMC (formerly known as West Side VAMC) dated from 1980 to 2001.  Document all efforts to obtain these records.  If efforts are unsuccessful notify the Veteran and indicate what further steps, if any, VA will take concerning the claim.

3.  After conducting the above development, make arrangements for the Veteran's VBMS file to be reviewed by a VA physician of relevant background, if possible, to determine the etiology of his present hypertension disability.  If necessary, additional examination should be provided.  The examiner should review the record prior to examination and should make specific reference to the in-service findings, as well as the Veteran's contention that his hypertension worsened during service.  The examiner should provide an opinion as to the following questions:

A. Is it medically undebatable that the Veteran had a pre-existing hypertension disability prior to his entry into service?  

B.  If so, is it medically undebatable that the Veteran's preexisting hypertension disability DID NOT undergo an increase in disability during service beyond the natural progress of the disability? 

C.  If the answers to the above are both no, is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension had its onset in military service?

In making these assessments please address the following:

1)  The service treatment records show that the Veteran's January 1973 enlistment examination included three blood pressure readings of 164/106, 164/94, and 158/96.  The Veteran denied a history of high blood pressure on the Report of Medical History at entry into service.  

2)  The Veteran testified that he was having problems with headaches and dizziness during his military service, and was told he had high blood pressure.

3)  VA examination in January 2012 in which the examiner found it was less likely than not that the Veteran's hypertension that preexisted service was aggravated beyond its normal progression by service.  

4)  VA medical opinion in May 2013 in which the VA physician found that the Veteran's uncontrolled hypertension at entrance into service could have been aggravated by the stress of rigorous activity while in the military. 

A complete rationale for all opinions expressed must be given.  If the examiner cannot provide the requested opinion without resorting to speculation, this must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  After the requested development has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




